        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,
     Plaintiff,

       v.                                              Civil Action No. ELH-13-628

   RAYMOND E. DAVIS,
     Defendant

                                      MEMORANDUM


       Raymond Davis, the self-represented defendant, filed a motion for compassionate release,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), asserting “extraordinary and compelling

circumstances” in light of the COVID-19 pandemic. ECF 295 (the “Motion”). He also included

an exhibit. ECF 295-1. The government filed a response in opposition to the Motion on June 9,

2020 (ECF 298), along with numerous exhibits. See ECF 298-1 to 298-7; ECF 300. No reply

has been filed.

       A hearing is unnecessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion, without prejudice.

                                         I.     Background

       On November 7, 2013, a federal grand jury sitting in the District of Maryland returned an

indictment against Davis and five other defendants. ECF 9. Davis was charged in Count One

with conspiracy to distribute one kilogram or more of heroin, in violation of 21 U.S.C. §§

841(a)(1) and 846. Id. at 1. A Superseding Indictment was filed on December 12, 2013 (ECF

42), adding two defendants. And, Davis was also charged in Count Two, with conspiracy to

distribute 28 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846. A

Second Superseding Indictment was filed on March 27, 2014. ECF 88.
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 2 of 13



       On July 10, 2014, Davis entered a plea of guilty (ECF 136), pursuant to a plea agreement

(ECF 137), to the lesser included charge in Count One of the Second Superseding Indictment,

i.e., “Conspiracy to Distribute and Possess with Intent to Distribute 100 grams or more of a

Mixture or Substance Containing Heroin, in violation of 21 U.S.C. § 846.” ECF 137, ¶ 1. The

plea was tendered pursuant to Fed. R. Crim. P. 11(c)(1)(C), by which the parties agreed to a term

of imprisonment of 132 months’ imprisonment as the appropriate disposition. Id. ¶ 9. However,

to avoid a sentencing disparity with other defendants, the parties subsequently agreed to a

sentence of 120 months of incarceration. See ECF 230.

       The Plea Agreement included a factual stipulation. ECF 137, ¶ 6 at 5-6. According to

the stipulation, Davis participated in a conspiracy to distribute heroin between August 2012 and

November 2013, and to distribute cocaine base between June and November 2013. Id. at 5. In

furtherance of the heroin conspiracy, Davis would “obtain quantities of heroin” from his co-

conspirators “and provide that heroin to lieutenants who managed the street level distribution of

heroin” in the area of the Gilmor Homes in West Baltimore. Id. Davis “also assisted with the

cutting and packaging of heroin” at a stash location that he helped to maintain. Id.

       Davis’s phone was subjected to a wiretap pursuant to a court order, with the result that

“hundreds of conversations were intercepted in which [he] discussed conducting, financing or

managing an illegal narcotics distribution enterprise.” Id. Davis was intercepted on multiple

occasions making specific references to the distribution of heroin. Id.

       A coconspirator was arrested on June 25, 2013. Law enforcement recovered 228 ziplock

bags of heroin and $4,500 in U.S. currency. Id. Another codefendant was arrested on October

29, 2013, and he was found with 32 grams of heroin and $2,157. Id. Thereafter, pursuant to a




                                                2
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 3 of 13



search warrant at the stash location, law enforcement agents recovered 1.6 kilograms of heroin

and drug distribution materials. Id. A Smith & Wesson .357 revolver was also recovered. Id.

       Another search warrant was executed on November 30, 2013, at the home of one of

Davis’s coconspirators. Id. at 6. Law enforcement recovered $117,510 and drug paraphernalia.

Id. In the Plea Agreement, Davis “admits that this money consists of the proceeds of illegal drug

trafficking.” Id. Notably, Davis also admitted that he and other conspirators conspired to

distribute at least one kilogram but less than three kilograms of heroin. Id. And, Davis admitted

that the revolver was possessed by him and others to protect the stash. Id.

       Sentencing was held on March 3, 2015. ECF 235. According to the Presentence Report

(“PSR,” ECF 154), Davis was 27 years of age. He had a final offense level of 29, and a Criminal

History Category of III. See ECF 237. His advisory sentencing guidelines called for a period of

imprisonment ranging from 108 to 135 months.          Id.   As agreed, the Court sentenced the

defendant to a term of 120 months, with credit from January 23, 2014. ECF 236.

       Davis is presently incarcerated at FCI Elkton in Lisbon, Ohio. ECF 295 at 1. He is

almost 33 years of age. ECF 300 at 3. The Bureau of Prisons (“BOP”) has provided a projected

release date for Davis of September 10, 2022. ECF 295-1.

       The government acknowledges that FCI Elkton is “one of the BOP facilities that has

experienced the largest numbers of infections from the novel coronavirus . . . .” ECF 298 at 1.

But, Davis has provided no information as to any health conditions that make him particularly

vulnerable to COVID-19. Nor has Davis indicated in the Motion that he sought relief from the

Warden before filing the Motion. Moreover, the government has submitted an email from

Rachel Melchor, Senior CLC Attorney at the BOP. ECF 298-1. She states: “It does not appear

that inmate Raymond Davis. . . has submitted a request” for release. Id. at 2.



                                                3
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 4 of 13



                                          II.       Discussion

                                    A. Statutory Background

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the Bureau of Prisons (“BOP”). See Pub. L. No. 98-473, §

224(a), 98 Stat. 2030 (1984). Thus, a defendant seeking compassionate release had to rely on the

BOP Director for relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67

(11th Cir. 2018); Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec.

18, 2008) (denying motion for compassionate release because § 3582 “vests absolute discretion”

in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).



                                                4
         Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 5 of 13



        In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

        Section 3582(c) is titled “Modification of an imposed term of imprisonment.” Under

§ 3582(c)(1)(A), the court, upon motion of the Director of BOP or the defendant, upon

exhaustion of administrative rights, may modify the defendant’s sentence if, “after considering

the factors set forth in section 3553(a) to the extent that they are applicable,” it finds that

        (i) extraordinary and compelling reasons warrant such a reduction;

        (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
        pursuant to a sentence imposed under section 3559(c), for the offense or offenses
        for which the defendant is currently imprisoned, and a determination has been
        made by the Director of the Bureau of Prisons that the defendant is not a danger to
        the safety of any other person or the community, as provided under section
        3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

        Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), a

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of the sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing



                                                   5
           Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 6 of 13



Commission in U.S.S.G. § 1B1.13.

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C. §

3582(c)(1)(A) Policy Statement.” The text mirrors the statute. Application Note 1 of U.S.S.G. §

1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows (emphasis added):

           1. Extraordinary and Compelling Reasons.—Provided the defendant meets
           the requirements of subdivision (2), extraordinary and compelling reasons exist
           under any of the circumstances set forth below:[1]

           (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii) The defendant is—

                        (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of
                  the aging process,

             that substantially diminishes the ability of the defendant to provide self-
             care within the environment of a correctional facility and from which he
             or she is not expected to recover.

       Other extraordinary and compelling reasons include the age of the defendant

(Application Note 1(B)) and Family Circumstances (Application Note 1(C)). Application Note

1(D) permits the court to reduce a sentence where, “[a]s determined by the Director of the

Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

       1
         Subsection (2) of U . S . S . G . § 1B1.13 establishes as a relevant factor that “the
 defendant is not a danger to the safety of any other person or to the community, as provided in
 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).


                                                  6
           Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 7 of 13



other than, or in combination with, the reasons described in subdivisions (A) through (C).”

U.S.S.G. § 1B1.13 App. Note 1(D).

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and

4205. The Guideline policy statement in U.S.S.G. § 1B1.13, along with the application notes,

and BOP Program Statement 5050.50 define “extraordinary and compelling reasons” for

compassionate release based on circumstances involving illness, declining health, age,

exceptional family circumstances, as well as “other reasons.”

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). And, compassionate release is a rare remedy. United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-06-151,

2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d

784, 787 (W.D. Mo. 2019).

                                          B. COVID-19

       Davis filed his Motion in the midst “of a public health crisis more severe than any seen

for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130, ___ F. Supp. 3d ___,

2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-19.2 The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020.               See Seth v.

McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020). As Judge Grimm


       2
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                                7
          Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 8 of 13



has observed, the “judges of this court have written extensively about the pandemic.” United

States v. Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting

cases). Therefore, it is not necessary to provide a detailed description of its “unprecedented

nature and impact . . . .” Id.

         But, it is important to reiterate that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Although many people who are stricken

with the virus experience only mild or moderate symptoms, the virus can cause severe medical

problems as well as death, especially for those in “high-risk categories….” Antietam Battlefield

KOA, 2020 WL 2556496, at *1 (citation omitted). And, there is currently no vaccine, cure, “or

proven effective treatment.” Id. (citation omitted).

         As of June 17, 2020, COVID-19 has infected over 2.1 million Americans and has caused

more than 117,000 deaths in this country. See COVID-19 Dashboard, THE JOHNS HOPKINS

UNIV., https://bit.ly/2WD4XU9 (last accessed June 17, 2020).        Moreover, according to the

Centers for Disease Control and Prevention (“CDC”), certain risk factors increase the chance of

severe illness from the virus. The risk factors include age (over 65); lung disease; asthma;

chronic kidney disease; serious heart disease; obesity; diabetes; liver disease; and a compromised

immune system. See Coronavirus Disease 2019 (COVID-19), People Who Are At Risk for

Severe    Illness,   CTRS.   FOR   DISEASE    CONTROL    &    PREVENTION     (May    14,   2020),

https://bit.ly/2WBcB16.

         The pandemic “has produced unparalleled and exceptional circumstances affecting every

aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868,

at *1 (E.D. Mich. May 21, 2020), stayed, ___ F. App’x ___, 2020 WL 3100187 (6th Cir. June



                                                 8
           Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 9 of 13



11, 2020). For a significant period of time, life as we have known it came to a halt. Even now,

although many businesses have reopened, restrictions are in place.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to decide for themselves to implement recommended health

precautions, such as isolating themselves from others.        Id.; see also Cameron, 2020 WL

2569868, at *1. Nor are they readily able to secure products to protect themselves, such as

masks and hand sanitizers. Consequently, correctional facilities are especially vulnerable to viral

outbreaks and ill-suited to stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL

1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention centers are especially

vulnerable to outbreaks of COVID-19.”); see also Letter of 3/25/20 to Governor Hogan from

approximately 15 members of Johns Hopkins faculty at the Bloomberg School of Public Health,

School of Nursing, and School of Medicine (explaining that the “close quarters of jails and

prisons, the inability to employ effective social distancing measures, and the many high-contact

surfaces within facilities, make transmission of COVID-19 more likely”);3 accord Brown v.

Plata, 563 U.S. 493 519-20 (2011) (referencing a medical expert’s description of the

overcrowded California prison system as “‘breeding grounds for disease’”) (citation omitted).

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Moreover, the BOP has

implemented substantial measures to protect prisoners from COVID-19 and to treat those who


       3
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.

                                                  9
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 10 of 13



are infected. See ECF 334 at 6-7 (detailing “preventive and mitigation measures” that BOP has

implemented to combat COVID-19). Indeed, as the Third Circuit recognized in United States v.

Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts

to curtail the virus’s spread.”

        Attorney General William Barr issued a memorandum to Michael Carvajal, Director of

the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement for

inmates at risk of complications from COVID-19. Hallinan v. Scarantino, 20-HC-2088-FL,

2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the

Attorney General. See Pub. L. No. 116-136, § 12003(b)(2).

        The Attorney General issued another memorandum to Carvajal on April 3, 2020, finding

“the requisite emergency . . . .” Hallinan, 2020 WL 3105094, at *9. Notably, the April 3

memorandum “had the effect of expanding the [BOP’s] authority to grant home confinement to

any inmate . . . .” Id.

        Despite BOP’s mitigation efforts, the virus persists in penal institutions.4 As of June 15,

2020, the BOP reported that 1,220 inmates and 168 BOP staff have tested positive for COVID-

19, and 85 inmates and one staff member have died from the virus.                              See

https://www.bop.gov/coronavirus/ (last accessed June 15, 2020).



        4
          The New York Times has reported that cases of the coronavirus “have soared in recent
weeks” in prisons and jails across the country. Timothy Williams et al., Coronavirus Cases Rise
Sharply in Prisons Even as They Plateau Nationwide, NEW YORK TIMES (June 18, 2020),
https://nyti.ms/37JZGH2.

                                                10
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 11 of 13



       With respect to FCI Elkton, the government concedes that it is among the federal prisons

“hit hardest by the COVID-19 pandemic.” ECF 298 at 7. As of June 3, 2020, 461 inmates tested

positive, 112 inmates had recovered, seven staff tested positive, and 46 staff had recovered.

Some of the inmates who tested positive had no symptoms. Id. at 12. A total of nine inmates

have died. But, the last death occurred on May 8, 2020. Id. at 8.

       As a result of the outbreak at Elkton, a class action lawsuit was filed in the Northern

District of Ohio under 28 U.S.C. § 2241. See Wilson v. Williams, No. 4:20-cv-00791 (N.D.

Ohio), ___ F.3d ___, 2020 WL 3056217 (6th Cir. June 9, 2020) (vacating preliminary injunction.

On appeal, the Sixth Circuit vacated the District Court’s preliminary injunction. Nevertheless, as

a result of the litigation, quite a few inmates were released to home confinement or transferred to

other facilities, thereby reducing the population. See ECF 298 at 10-11.

                                            C. Analysis

       Davis does not expressly reference 18 U.S.C. § 3582(c)(1)(A)(i) in his Motion. But, he

identifies the COVID-19 pandemic as an “extraordinary and compelling” circumstance, for

which he asks the Court to reduce his sentence, so that he may “finish [his] remaining time on

home confinement.” ECF 295 at 1-2. The government counters that Davis is ineligible for

compassionate release because he has not exhausted his administrative remedies. ECF 298 at 1.

Further, the government argues that Davis “is a relatively young and vigorous man who falls into

none of the high-risk categories that have been identified as increasing the risk of an adverse

result from COVID-19.” Id.

       Of import here, the Motion is silent as to any attempt by defendant to exhaust his

remedies before seeking relief from this Court. Although the Fourth Circuit has not addressed

the issue, judges in this district have generally found that 18 U.S.C. § 3582 is not subject to



                                                11
        Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 12 of 13



equitable waiver. United States v. Maycock, GLR-14-0133, 2020 WL 2395620, at *2 (D. Md.

May 12, 2020); United States v. Osagbue, PX 19-448, 2020 WL 1939713, at *1 (D. Md. Apr. 22,

2020); United States v. Underwood, TDC-18-0201, 2020 WL 1820092, at *2-3 (D. Md. Apr. 10,

2020); United States v. Johnson, ___ F. Supp. 3d ___, 2020 WL 1663360, at *5-6 (D. Md. Apr.

3, 2020). And, those courts that have waived the exhaustion requirement have done so only

where it is clear that petitioning the BOP would be an exercise in futility. See, e.g., United States

v. Barringer, PJM 13-0129, 2020 WL 2557035, at *2-3 (D. Md. May 19, 2020) (waiving

exhaustion requirement because defendant was designated to one prison but had not yet been

transferred and remained in the custody of the U.S. Marshal Service).

       No such circumstances are apparent in Davis’s case.        Accordingly, because Davis has

not demonstrated that he petitioned the BOP for release and 30 days have elapsed, his Motion is

premature.

       Moreover, even if Davis exhausted his administrative remedies, he fails to identify any

extraordinary and compelling reason to justify his release. He is not terminally ill, over 65 years

of age, and does not claim to have any of the CDC risk factors for COVID-19, which would

establish eligibility for compassionate release. Fear of contracting the novel coronavirus while

incarcerated is not a sufficient reason for granting compassionate release. “Simply put, the

coronavirus is not tantamount to a ‘get out of jail free’ card.” United States v. Williams, PWG-

13-544, 2020 WL 1434130, at *3 (D. Md. March 24, 2020). And, even if the Court determined

that the defendant met one of the conditions establishing an extraordinary or compelling reason

justifying release, the Court’s analysis of the factors under 18 U.S.C. § 3553(a) leads the Court to

conclude that release is not warranted.




                                                 12
       Case 1:13-cr-00628-ELH Document 302 Filed 06/23/20 Page 13 of 13



                                        III.        Conclusion

       For the reasons stated above, I shall deny the Motion (ECF 295), without prejudice. An

Order follows, consistent with this Memorandum.



Date: June 23, 2020                                                 /s/
                                                     Ellen Lipton Hollander
                                                     United States District Judge




                                               13
